                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:17 CV 350

MARY MARTIN,                                     )
                                                 )
                     Plaintiff,                  )
                                                 )
       v.                                        )
                                                 )
NAKISHA GARRETT, in her individual               )
capacity as employee of the North Carolina       )
Department of Public Safety; BIANCA              )
HARRIS, in her individual capacity as warden     )                     ORDER
of North Carolina Correctional Institution for   )
Women; MS. THOMPKINS, in her individual          )
capacity as an employee of the North Carolina    )
Department of Public Safety; WALLY               )
WAZAN, in his individual capacity as             )
employee of the North Carolina Department        )
of Commerce,                                     )
                                                 )
                 Defendants.                     )
______________________________________           )
       This matter is before the Court on a Motion to Withdraw (Doc. 41) filed by

attorney Aaron Mayer, counsel for Plaintiff.

       A hearing on this Motion was conducted on January 31, 2019. Appearing at the

hearing were Mr. Mayer, attorney Faison Hicks (on behalf of Defendant Wazan), and

attorney Corrine Lusic (on behalf of Defendants Garrett, Harris, and Thompkins).

Plaintiff is incarcerated and did not appear. At the conclusion of the hearing, the Court

took the matter under advisement. This Order now follows.
I.       Procedural Background
         This matter began with the filing of a complaint (Doc. 1) on December 22, 2017.

         An Amended Complaint was filed by Plaintiff on August 13, 2018 (Doc. 31).

         Defendants Garrett, Harris, and Thompkins answered on August 17, 2018 (Doc.

34).

         Defendant Wazan filed a motion to dismiss in lieu of an answer on December 17,

2018, along with a supporting memorandum (Docs. 39, 40). No response has been filed

and the Motion to Dismiss remains pending.

II.      Basis for the Motion to Withdraw
         The evidence of record and the statements of counsel at the hearing indicate that

Mr. Mayer is admitted to practice law in the states of North Carolina, South Carolina, and

Florida. According to the Motion and subsequent filings, his license to practice law in

South Carolina has been suspended since August 2018, a situation he indicates resulted

from his failure to appear at an interview for which he did not receive notice. The

associated paperwork indicates that a receiver (“Receiver”) has been appointed for his

practice and is to assume responsibility for Mr. Mayer’s client files. Mr. Mayer states,

however, that the Receiver is employed by the Office of Disciplinary Counsel with the

State of South Carolina and is empowered only to address issues with Mr. Mayer’s South

Carolina cases, not any cases he may have in North Carolina or elsewhere. He further

advises that the Receiver has specifically asked only for Mr. Mayer’s South Carolina

files.
       Upon inquiry by the Court, Mr. Mayer advised that his license to practice in

Florida has also been suspended, in this instance for failure to pay his annual state bar

dues on time.

       Mr. Mayer informed the Court that while his license to practice in North Carolina

is active and unencumbered, as a practical matter, he is unable to proceed with

representation of Plaintiff or other similar matters due to the freezing of his bank

accounts in South Carolina by virtue of his suspension in that state. During the hearing,

Mr. Mayer also alluded to personal circumstances that suggest he is not in a position to

represent Plaintiff zealously.

III.   Discussion
       An attorney who is a member in good standing of the North Carolina State Bar is

eligible for regular admission to practice before this Court, as noted in Local Civil Rule

83.1(a). This District’s records show that Mr. Mayer was admitted to practice here on

December 18, 2017.

       When an attorney who has been admitted to practice in this District is disbarred or

suspended from the practice of law in any court or by any state bar, disciplinary board, or

other state licensing agency, a judge of this Court may enter an order immediately

suspending that attorney from practice before this Court or taking such other lesser action

the Court deems appropriate. See Local Civil Rule 83.2.

       Pursuant to Local Civil Rule 83.1(f), counsel seeking to withdraw must

electronically file written consent of his or her client. Absent the client’s consent,
withdrawal may be obtained only upon a showing of good cause through a motion that

includes the client’s last known address.

       Here, the Motion to Withdraw (Doc. 41) did not state whether Plaintiff consents to

Mr. Mayer’s withdrawal. The certificate of service for the Motion shows that the

document was mailed to Plaintiff on January 11, 2019. Id. at 3. In addition, the record

indicates that Mr. Mayer sent notice of the hearing to Plaintiff on January 15, 2019 and

that he similarly sent a copy of this Court’s order of January 17, 2019 (Doc. 44) to

Plaintiff and the Receiver on January 18, 2019, as directed. (Doc. 45).

       During the hearing, Mr. Mayor stated he had communicated with Plaintiff, who is

currently incarcerated in the North Carolina prison system, but had not received a specific

position from her regarding his withdrawal. Subsequent to the hearing, the Court

received correspondence from Plaintiff in which Plaintiff expressed her consent. A copy

of that correspondence has been filed at the direction of the undersigned and appears on

the docket as Document 46.

       Counsel for Defendants acknowledged the difficulty of the situation but urged the

Court, if it were inclined to grant Mr. Mayer’s Motion, not to allow Plaintiff an unlimited

amount of time to locate new counsel or otherwise to let the case languish, particularly

given the pendency of the Motion to Dismiss (Docs. 39, 40) by Defendant Wazan.

       Having reviewed the record in this matter and received the arguments of counsel,

and having carefully considered the interests of Plaintiff, Defendants, Mr. Mayer, and the
overall interests of justice, the undersigned finds that the Motion (Doc. 41) should be

allowed.1

IT IS THEREFORE ORDERED THAT:

    1. The Motion to Withdraw as Counsel (Doc. 41) is hereby GRANTED, and the

       Clerk is respectfully DIRECTED to remove Mr. Mayer as counsel of record for

       Plaintiff.

    2. Mr. Mayer is DIRECTED to serve a copy of this Order upon Plaintiff and the

       Receiver within five (5) days of the entry of this Order, and to file a notice of such

       service promptly thereafter.

    3. The deadline for Plaintiff to respond to the Motion to Dismiss by Defendant

       Wazan is EXTENDED to and including April 5, 2019. Plaintiff is ADVISED

       that should she wish to retain new counsel to represent her in this case she should

       do so immediately in order to allow her new attorney time to prepare a response to

       the pending Motion to Dismiss in advance of this deadline. Mr. Mayer is

       DIRECTED to assist Plaintiff and her new counsel, if any, with the prompt and

       orderly transfer of the representation as may be required by the North Carolina

       Rules of Professional Conduct.

                                         Signed: February 5, 2019




1The Court does not find it necessary at this time to take action pursuant to Local Civil Rule 83.2 but
urges Mr. Mayer to continue seeking appropriate professional and personal support.
